(2008)
AD HOC UTILITIES GROUP, Plaintiff,
v.
UNITED STATES, Defendant, and
Usec Inc. and United States Enrichment Corporation, Defendant-Intervenors.
Techsnabexport, Plaintiff,
v.
United States, Defendant, and
Usec Inc. and United States Enrichment Corporation, Defendant-Intervenors.
Slip Op. 08-29. Court No. 06-00228.
United States Court of International Trade.
March 12, 2008.

ORDER
DONALD C. POGUE, Judge.
On August 28, 2007, the court ordered consolidation of the captioned matters. Pursuant to USCIT R. 41(a)(2), Plaintiff Techsnabexport ("Tenex"") now moves to dismiss its action, "in pre-consolidated court nubmer 06-00228." Tenex's motion "does not pertain to the action under court number 06-00229." Plaintiff Ad Hoc Utilities Group ("AHUG") opposes dismissal, but argues in the alternative that court number 06-00229 be severed and allowed to continue.
Upon consideration of the parties papers and arguments.
IT IS HEREBY ORDERED that:
a. court number 06-0028 and court number 06-00229 are hereby severed;
b. Tenex's motion to dismiss pre-consolidated court number 06-00228 is granted and that action is hereby dismissed;
c. court number 06-00229 continues.